Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Objection
Claim 16 is objected to for the following reason:
Claim 16 recites, the computer system to perform operations comprising:
	Receive….; execute….; visually render.
Since these operations are considered as steps, that would be typically described by an “ing” verb.
Examiner suggests changing the claims to:
	Receiving, executing, visually rendering.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).3. Claims 1, 10, 16 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1, 14, 19 of US Patent 10,878,492 to to Blanford et al (US patent Application No. 14/707,511), herein the *492 patent.4. Although the conflicting claims are not identical, they are not patentably distinct from each other.Claims 1, 14,19 of the *492 patent recites all the limitations of claims 1, 10, 16 of  the instant application. However in the instant application, the recitations, "A graphical user interface (GUI) session associated with an authenticated user, pertaining to one or more accounts associated with the user, wherein the account data comprises a plurality of data item representing at least one of: financial product types, financial product identifiers, financial transaction types, financial transaction descriptions, financial transaction amounts, portfolio types, and aggregated financial indicators, a tree view, and wherein the second data set comprises a second data item extracted from the account data, the second data item identifying a transaction have a transaction amount that matches, within the adjustable accuracy range, the amount represented by the search argument” are not recited.

5. However it would have been obvious to a person of ordinary skill in the art to modify claims 1, 14, 19 of the *492 patent by removing the limitations, “A graphical user interface (GUI) session associated with an authenticated user, pertaining to one or more accounts associated with the user, wherein the account data comprises a plurality of data item representing at least one of: financial product types, financial product identifiers, financial transaction types, financial transaction descriptions, financial transaction amounts, portfolio types, and aggregated financial indicators, a tree view, and wherein the second data set comprises a second data item extracted from the account data, the second data item identifying a transaction have a transaction amount that matches, within the adjustable accuracy range, the amount represented by the search argument” and thereby resulting in the claims of the instant application, since the claims of the instant application and the claims recited in the *492 patent indeed do perform a similar function.  
                                 



                                                          No Prior Art  
Based on prior art search results, the prior art of record neither anticipates or renders obvious the claimed subject matter of the instant application as a whole or taken alone or in combination, in particular, the prior art does not teach the limitations
 “wherein the first data set comprises a data item extracted from the account data, the  data item identifying an account having a balance that matches, within an adjustable accuracy range that is automatically determined based on a size of the search argument, the amount represented by the search argument”.

The closest prior art of record, US 2016/0125043 to Shelkey et al, discloses: 
Embodiments of the invention comprise systems, computer program products, and methods for providing a contextual search tool to a user. The contextual search tool receives a search from the user and provides search results, content, and dynamic contextual information (e.g., dynamic contextual questions, user information, and account information) to the user. The contextual search tool then receives contextual information input from the user (input for the dynamic contextual information, selection of the search results, or the like) and updates the search results and the dynamic contextual information. As such, the invention of the present invention improves the ability of the contextual search tool to provide tailored, customized, and relevant search results to the user based not only on the search terms provided by the user, but based on dynamic contextual information that changes as the user takes actions within the contextual search interface. 

The closest prior art of record, US 2015/0032602 to Blackhurst et al, discloses:
 Embodiments of the invention are directed to apparatus, methods, and computer program products for understanding past transactions based on purchase history. In some embodiments, an apparatus is configured to receive a request from a customer associated with a financial institution account; retrieve information associated with the request from a structured financial account database; and provide a recommendation to the customer based on the request and the information retrieved. 

The closest prior art of record, US 2015/0149432 to Hart et al, discloses: 
Systems and methods are provided for searching financial data. For example, a device for searching transaction information is disclosed. The device may include interface hardware for receiving and providing information and a memory device for storing instructions. The device may also include one or more hardware processors configured to execute the instructions to receive a user request for information associated with one or more transactions in the form of a search query, transmit the search query to a transaction search engine for identification of one or more concepts from the search query, and receive, from the transaction search engine, responsive transaction data determined based on the one or more concepts identified from the search query. The one or more hardware processors may be further configured to determine a result that satisfies the user request based on the responsive transaction data, and provide the result via the interface hardware.



                                                               CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        12/30/2021